Citation Nr: 1223388	
Decision Date: 07/06/12    Archive Date: 07/13/12	

DOCKET NO.  08-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety, and depression.  

2.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975, from October 1978 to October 1980, and from January 1981 to February 1983.  

This case comes before the Board of Veterans Appeals (Board) on appeal of June 2007 and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In rating decisions of August and September 1994, the RO denied entitlement to service connection for the residuals of head injury, including an organic mood disorder and depressive reaction.  The Veteran voiced no disagreement with either of those decisions both of which have now become final.  

Based on a review of a May 2012 Informal Hearing presentation, it would appear that, in addition to the issues currently on appeal, the Veteran seeks entitlement to service connection for the residuals of traumatic brain injury, as well as for pes planus.  Moreover, it would appear that the Veteran wishes to pursue the issue of entitlement to nonservice-connected pension benefits.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.  

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises questions as the exact nature and etiology of the Veteran's claimed psychiatric disorder and low back disability.  

The service treatment records disclose that on a number of occasions in service, including as early as September 1972 (two months following the Veteran's entry upon active service), he complained of problems with depression and/or excessive worry.  In August 1979, during the Veteran's second period of active military service, he was seen for a complaint of chest pain of unknown etiology, and it was noted that his wife was living "at home," while he was currently living in the barracks.  The clinical assessment at the time was "situational anxiety."  

The Board further observes that, on a number of occasions in service, the Veteran was seen for complaints of low back pain, characterized on at least one occasion as "muscle strain."  See, e.g., November 1972 records.  While on another occasion the Veteran was felt to be suffering from "rheumatoid arthritis" of his lower back, no laboratory studies are of record showing that the presence of a rheumatoid factor was confirmed.  Moreover, while in February 1983, at the time of the Veteran's final discharge from service, he was described as "physically qualified for release from active duty," no service separation examination is currently on file.  

The earliest postservice clinical indication of the presence of a chronic psychiatric disability is revealed by private records of hospitalization dated in July and August 1993, slightly more than 10 years following the Veteran's final discharge from service, at which time he received diagnoses of recurrent major depression without psychotic features, and schizoid personality disorder.  At that time, it was noted that the Veteran had been hospitalized at a private medical facility three years earlier following a suicide attempt via overdose, however, records of that earlier hospitalization are not at this time a part of the claims folder.  Moreover, during the course of a social work evaluation conducted during the Veteran's hospitalization, he indicated that, while in the military, some of his fellow soldiers had informed him that he sometimes "went out of his head," and did not respond to people.  Based on that evidence, the examining social worker suggested that the Veteran might have been experiencing "seizure-like activity or a brief reactive psychosis."  

Since the 1993 hospitalization the Veteran has received additional psychiatric diagnoses, including organic mood disorder, adjustment disorder secondary to situational factors, depressive disorder with psychotic features, and "posttraumatic stress disorder due to experiences in the military and experience of (a) car accident" (based, it would seem, exclusively on information provided by the Veteran).  While it is true that, in March 1994, the Veteran underwent a VA psychiatric examination for compensation purposes, he has yet to undergo a VA examination for the purpose of determining the relationship, if any, between any current psychiatric disorder and his periods of active military service.  Such an examination is necessary prior to a final adjudication of the Veteran's claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the Veteran's claimed low back disability, it would appear that, following the Veteran's final discharge from service, he first complained of low back pain in March 1994, during the course of a VA general medical examination.  However, that examination yielded no clinical evidence of a chronic low back disability.  

In December 2006, the Veteran was once again heard to complain of lower back pain, culminating in a diagnosis of low back strain.  However, based on the Veteran's statements at the time, at least a portion of that pain would appear to have been the result of various on-the-job injuries.  While the Veteran has been determined to suffer from minimal low back degenerative changes, he has yet to be afforded a VA examination for the purpose of determining the exact nature and etiology of his current low back pathology.  Once again, such an examination is necessary prior to a final adjudication of the Veteran's claim for service connection.  Id.  

As noted above, service connection has previously been denied for an acquired psychiatric disorder, specifically, an organic mood disorder with depressive reaction.  However, the RO has adjudicated the Veteran's current claim for service connection for an acquired psychiatric disorder exclusively on a de novo basis, rather than on the basis of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim.  Significantly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information necessary to reopen a previously-denied claim, as well as the evidence and information necessary to establish his entitlement to the underlying claim for the benefit sought, i.e., service connection.  In that case, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence which was of record at the time that the prior claim was finally denied.  The Court further stated that the Veterans Claims Assistance Act of 2000 (VCAA) requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision, and respond with a notice letter which describes what evidence would be necessary to substantiate the element or elements required to establish service connection which were found insufficient in the previous denial.  

In the case at hand, while March 2007 correspondence provided the appellant with a basic description of the elements required to establish service connection, he has yet to be provided with notice which complies with the Kent doctrine.  Under the circumstances, proper notice must be provided to the Veteran prior to a final adjudication of his claim for service connection for an acquired psychiatric disorder.  Moreover, prior to the Board's adjudication of his claim, the RO must first adjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder on the basis of whether new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claims.  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should review the file, and ensure that the Veteran is sent a corrected VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) which advises him of the evidence and information necessary to reopen his previously-denied claim (for service connection for an acquired psychiatric disorder), and which notifies him of the evidence and information necessary to establish his entitlement to the underlying claim for the benefit sought, that is, service connection for a acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety, and depression.  

The Veteran should also be advised of what constitutes new and material evidence sufficient to reopen his previously-denied claim in the context of evidence of record at the time that the prior claim were finally denied.  Finally, the Veteran should be advised of what evidence would be necessary to substantiate the element or elements required to establish service connection which were found insufficient at the time of the previous denial, as outlined by the Court in Kent.  

2.  The RO/AMC should contact the Veteran, with a request that he provide the full name and address for Bryman Hospital in Jacksonville, North Carolina, where he reportedly received treatment following a suicide attempt via overdose in 1990.  Following receipt of that information, the RO/AMC should contact the medical facility in question, with a request that they provide copies of any and all records of treatment of the Veteran at their facility at that time.  The Veteran should be requested to sign the necessary authorization for release of those private medical records to the VA.  Moreover, all attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain those records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.  

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to December 2008, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Thereafter, the Veteran must be afforded VA psychiatric and orthopedic examinations in order to determine the exact nature and etiology of any diagnosed psychiatric and low back disorder.  The Veteran is to be advised that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the psychiatric examination, the examiner must specifically address whether it is at least as likely as not that any diagnosed psychiatric disorder had its origin during, or is in some way the result of, his periods of active military service.  

Following completion of the orthopedic examination, the orthopedic examiner must specifically address whether it is at least as likely as not that any diagnosed low back disability had its origin during, or is in some way the result of, the Veteran's periods of active military service.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  The examiners must specify in the reports that the claims file and Virtual VA records have been reviewed, and specify the dates encompassed by the Virtual VA records.  

5.  The RO/AMC should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once.  

6.  The RO/AMC should then readjudicate the Veteran's claims.  Should either benefit sought remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since March 2009.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

